Citation Nr: 1026216	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for 
a duodenal ulcer with gastroesophageal reflux disease (GERD).  

4.  Entitlement to an effective date, prior to December 11, 2007, 
for the grant of service connection for a duodenal ulcer with 
GERD.  


REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the No. Little Rock, Arkansas, 
VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2010.  A transcript of the hearing has 
been associated with the claims file.  

The issues of entitlement to service connection for hypertension, 
an effective date, for the grant of service connection for a 
duodenal ulcer with GERD, prior to December 11, 2007, and an 
initial evaluation in excess of 10 percent for a service-
connected duodenal ulcer with GERD being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts that he has PTSD as a result of service.  
Having reviewed the record, the Board finds that there is 
competent evidence tending to establish that PTSD is related to 
service.  

Initially, the Board notes that in response to a March 2008 
request, the service department reported that the Veteran's 
service records are unavailable, presumed to have been destroyed 
in a fire at the National Personnel Records Center (NPRC) in the 
1970s.  

In addition, the Veteran's DD Form 214 shows his military 
occupation specialty (MOS) was consistent with ammunition supply 
man, and copies of service personnel records, provided by the 
Veteran, reflect service in Korea and inpatient treatment, from 
August 1953 to September 1953, for psychogenic gastrointestinal 
reaction.  The Board notes that a February 2009 rating decision 
reflects that service connection has been established for 
duodenal ulcer with GERD in association with the inpatient 
treatment in 1953.  

A November 2007 VA record reflects a history of combat exposure 
during service in Korea, to include in association with bomb 
blasts, and the assessment was PTSD.  The Board notes that while 
a noncombat veteran's claimed stressors must be corroborated, 
corroboration of every detail, including the veteran's personal 
participation, is not required; rather, the veteran only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 
16 Vet. App. 124 (2002).


In a VA Form 21-0781, received in April 2010, the Veteran 
conveyed having experienced stress in association with serving in 
Korea in an ammunition company, and an identified fellow 
serviceman serving in the same unit as the Veteran was noted to 
have been injured by shrapnel from a bomb exploding in close 
proximity.  
In addition, in a December 2007 statement, the Veteran's spouse 
stated she married the Veteran in 1958 and that for many years 
thereafter, the Veteran had nightmares in which he thought he was 
still fighting in Korea and had had anxiety attacks for many 
years.  In an April 2010 opinion, the examiner's private doctor 
stated that the Veteran's long-standing anxiety and depression 
and functional gastrointestinal disorders were related to PTSD, 
and that PTSD had an onset during service.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressor(s) is related to 
his fear associated with exposure to hostile forces during 
service in Korea and the April 2010 physician has confirmed that 
the claimed stressor(s) is adequate to support a diagnosis of 
PTSD, and the claimed stressor(s) is consistent with the places, 
types, and circumstances of the Veteran's service and that the 
Veteran's symptoms are related to the claimed stressor(s).  38 
U.S.C.A. § 1154(a).

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.




ORDER

Service connection for PTSD is granted.


REMAND

This appeal in regard to the service-connected duodenal ulcer 
with GERD stems from a February 2009 rating decision, in which 
the AOJ granted service connection for a duodenal ulcer with 
GERD, from December 11, 2007.  The Veteran asserts that an 
effective date, prior to December 11, 2007 is warranted for the 
grant of service connection and that the 10 percent evaluation 
assigned does not reflect the degree of impairment due to the 
service-connected duodenal ulcer with GERD.  

By way of history, the Board notes that in addition to the August 
1954, service separation examination report, associated with the 
claims file is a September 1954 VA Form 3-3145 ("Notice of 
Assignment of C-Number"), an April 1956 VA Form 8-686c, and a 
National Guard record, dated in December 1957.  

In addition, the Board notes that the AOJ's grant of service 
connection in February 2009, was based, in part, upon a September 
1953 Admission and Disposition Report for an Overseas Hospital, 
submitted by the Veteran in April 2008.  Further, and as 
reflected in the May 2009 statement of the case, the AOJ's 
determination that an effective date, prior to December 11, 2007, 
is not warranted, was based upon a finding that a claim in regard 
to a gastrointestinal disorder had not been filed prior to 
December 11, 2007.  

In that regard, the Veteran testified at the hearing that he 
initially filed a claim in regard to a gastrointestinal disorder 
in the 1960s or 1970s, and that VA had told him at that time 
that, "they didn't have any of my papers in there," and 
consequently, the claim had been denied.  Transcript at 21 
(2010).  The Board further notes that a response to an April 1977 
AOJ request for records and noting, "RECORDS RECONSTRUCTION 
CASE," the National Personnel Records Center (NPRC) reported 
that service treatment/dental records pertaining to the Veteran 
were not available at the NPRC.  

Under 38 C.F.R. § 3.156(c) "at any time after VA issues a 
decision on a claim, if VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim" on the merits de 
novo.  In such a case, a claim may be considered to have been 
pending since the time the original claim for service connection 
was filed.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 
63 (2008).

In this case, and particularly in light of VA's heightened duty 
to assist the Veteran in developing his claim since the records 
have been lost or destroyed by fire, as reflected in a March 2008 
response from the NPRC, which notes that alternate sources may be 
available for purposes of reconstructing service data, the Board 
finds that further development is necessary in regard to the 
issue of entitlement to an effective date, prior to December 11, 
2007 for the grant of service connection for a duodenal ulcer 
with GERD.  

In addition, while the Board is not required to remand an 
appealed claim solely because of the passage of time since an 
otherwise adequate examination report was prepared, in this case, 
and in light of the pertinent private evidence, received in April 
2010, the Board finds that the Veteran should be afforded a VA 
examination to determine the degree of impairment due to the 
service-connected duodenal ulcer with GERD, following completion 
of the development above.  

The Board notes that the Veteran's duodenal ulcer with GERD has 
been evaluated under Diagnostic Codes 7305-7346.  Diagnostic Code 
7305 provides for a 60 percent evaluation for severe ulcer 
disease with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.  A 40 percent evaluation is assigned for 
moderately severe ulcer disease with symptoms which are less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  A 
20 percent evaluation is assigned for moderate ulcer disease with 
recurring episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, and a 10 percent evaluation is assigned for mild 
recurring symptoms once or twice yearly.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2009).

In addition, the Board notes that Diagnostic Code 7346, a 10 
percent rating is warranted for a hiatal hernia with two or more 
of the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

In addition, the Veteran testified to having been treated for 
hypertension during service in Korea, Transcript at 3-4 (2010), 
and while the September 1953 Admission and Disposition Report for 
an Overseas Hospital reflects inpatient treatment, there is no 
reference to hypertension.  The Board notes that in a private 
opinion, dated in April 1973, and associated with the claims file 
in April 2010, the examiner stated that the Veteran's high blood 
pressure was aggravated by fatigue and anxiety, and it was 
recommended that the Veteran curtail activities which gave rise 
to anxiety and general stressful situations.  In light of the 
grant herein of service connection for PTSD, with symptoms noted 
to include depression and anxiety, the Board finds that further 
development is necessary in regard to the issue of entitlement to 
service connection for hypertension.  

In that regard, the Board notes that disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected, except as provided in 38 
C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2009).  This includes an 
increase in disability.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should request all service 
records from alternate sources, as 
appropriate, and particularly, any records 
containing blood pressure readings and/or 
referencing hypertension.  Any information 
obtained is to be associated with the claims 
file.  All efforts in this regard, to include 
any requests, as well as any responses to the 
request, should be documented in the claims 
file.

2.  Thereafter, the AOJ should schedule the 
Veteran for a VA examination to determine the 
nature and etiology of the Veteran's 
hypertension.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the VA examiner 
express an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that hypertension had an onset during service 
or within the initial year after separation 
or is otherwise related to service or 
service-connected disability, to include 
PTSD, and if aggravated by PTSD, a 
determination as to the baseline and current 
levels of severity should be reported, to 
include a determination as to the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level, to the 
extent possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After completion of number 1 above and 
making a determination in regard to the 
effective date based on any additional 
evidence obtained, the AOJ should schedule 
the Veteran for a VA examination to determine 
the degree of impairment due to the service-
connected duodenal ulcer with GERD for the 
relevant period.  All symptoms related to the 
duodenal ulcer with GERD should be reported.  
The AOJ should request that the examiner 
provide an opinion in regard to the degree of 
impairment due to service-connected duodenal 
ulcer with GERD, to include an opinion as to 
any impact on employability, and 
specifically, whether the service-connected 
duodenal ulcer with GERD precludes gainful 
employment.  The date of any indentified 
increase in the degree of impairment should 
be reported, to the extent possible.  A 
complete rationale should accompany any 
opinion provided.  

4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review the 
development accomplished for compliance with 
the remand directives and review all opinions 
obtained for adequacy, and any further 
development in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


